                                                        UNITED STATES DISTRICT COURT
                                                        EASTERN DISTRICT OF MISSOURI
                                                           SOUTHEASTERN DIVISION

KELLER FARMS, INC.,                                                       )
                                                                          )
                  Plaintiff,                                              )
                                                                          )
            vs.                                                           )       Case No. 1:16 CV 265 ACL
                                                                          )
COLIN V. STEWART, BRANDON G.                                              )
STEWART and FARON B. STEWART,                                             )
                                                                          )
                  Defendants.                                             )

                                                               MEMORANDUM AND ORDER

              Presently pending before the Court is the Motion of Plaintiff Keller Farms, Inc. for a New

Trial. (Doc. 140.)

                                                                     Background

              Plaintiff Keller Farms, Inc. (“Keller Farms”) filed this diversity action alleging claims of

negligence, negligence per se, and trespass against Defendants Colin V. Stewart, Brandon G.

Stewart, and Faron B. Stewart1 (“Stewart Defendants”). (Doc. 1.) Plaintiff’s claims arise from

the aerial application of burndown agriculture chemicals by Dennis McGarity for the benefit of

the Stewart Defendants. Plaintiff alleged that Mr. McGarity allowed the chemicals to come into

contact with the Keller property, causing extensive damage to growing crops and trees. Plaintiff

attempted to hold the Stewart Defendants vicariously liable for the actions of Mr. McGarity by

alleging that the aerial spraying of burndown chemicals is an “inherently dangerous activity.”                

              This action was tried before a jury from August 27, 2018, through August 30, 2018. The

Court granted Defendants’ Motion for Judgment as a Matter of Law on Plaintiff’s trespass claim.

On August 30, 2018, the jury returned its verdict in favor of the Stewart Defendants on

                                                            
1
    The Complaint included additional Defendants that were subsequently dismissed.
                                                                         1
 
Plaintiff’s negligence and negligence per se claims. On August 31, 2018, the Court issued a

Judgment in accordance with the jury’s verdict. (Doc. 76.)

       On September 19, 2018, Plaintiff filed the instant Motion for New Trial

                                                  Discussion

       Plaintiff requests a new trial pursuant to Rule 59 of the Federal Rules of Civil Procedure

on the basis that the jury’s verdict was against the weight of the evidence, the Court erred in two

of its evidentiary rulings, and the Court erred in granting Defendants’ Motion for Judgment as a

Matter of Law as to Plaintiff’s trespass claim.

       Under Federal Rule of Civil Procedure 59(a)(1)(A), “[a] new trial is appropriate when the

first trial, through a verdict against the weight of the evidence, an excessive damage award, or

legal errors at trial, resulted in a miscarriage of justice.” Gray v. Bicknell, 86 F.3d 1472, 1480

(8th Cir. 1996). A miscarriage of justice does not result whenever there are inaccuracies or

errors at trial; instead, the party seeking a new trial must demonstrate that there was prejudicial

error. Buchholz v. Rockwell Int’l Corp., 120 F.3d 146, 148 (8th Cir. 1997). It is almost entirely

within the discretion of the trial court whether to grant a new trial. See Fed. R. Civ. P. 59(a);

Orthoarm, Inc. v. Forestadent USA, Inc., No. 4:06–CV–730–CAS, 2008 WL 4681385, at *2

(E.D. Mo. Oct. 21, 2008) (citing Belk v. City of Eldon, 228 F.3d 872, 878 (8th Cir. 2000)).

       A.      Weight of the Evidence

       Plaintiff first argues that the Court should grant a new trial because the jury’s verdict was

against the weight of the evidence.

       “In determining whether or not to grant a new trial, a district judge is not free to reweigh

the evidence and set aside the jury verdict merely because the jury could have drawn different

inferences or conclusions or because judges feel that other results are more reasonable.” King v.



                                                   2
 
Davis, 980 F.2d 1236, 1237 (8th Cir. 1992) (citing White v. Pence, 961 F.2d 776, 780 (8th Cir.

1992)). “[T]he ‘trial judge may not usurp the function of a jury ... [which] weighs the evidence

and credibility of witnesses.’” White, 961 F.2d at 780 (quoting McGee v. S. Pemiscot Sch. Dist.,

712 F.2d 339, 344 (8th Cir. 1983)). “Instead, a district judge must carefully weigh and balance

the evidence and articulate reasons supporting the judge’s view that a miscarriage of justice has

occurred.” King, 980 F.2d at 1237.

         In this case, the jury was instructed as follows with regard to Plaintiff’s negligence per se

claim:

         Your verdict must be for Plaintiff Keller Farms, Inc., and against Defendants
         Colin Stewart, Brandon Stewart, and Faron Stewart if you believe:

         First, McGarity’s aerial application of burndown agriculture chemicals was an
         inherently dangerous activity, and

         Second, during such activity, McGarity failed to comply with the label
         requirements for the use of the burndown agriculture chemicals by allowing them
         to drift on to the Plaintiff’s farm, and

         Third, such activity and the danger inherent in such activity combined to directly
         cause damage to Plaintiff.

(Instruction No. 6. Doc. 137 at p. 7.) The verdict directing instruction for Plaintiff’s negligence

count consisted of the same first and second elements, with the following third and fourth

elements:


         Third, McGarity was thereby negligent, and

         Fourth, such negligence and the danger inherent in such activity combined to
         directly cause damage to Plaintiff.

(Instruction No. 8, Doc. 137 at p. 9.)

         Plaintiff contends that the evidence it presented regarding all of the elements was

“overwhelming.” Defendants respond that there was a substantial amount of evidence upon

which the jury could rely to support its verdict.
                                                    3
 
       The Court has reviewed Plaintiff’s arguments and concludes that the jury’s verdict was

not against the greater weight of the evidence. Defendants contested each element Plaintiff was

required to prove. Specifically, Defendants presented evidence, including expert testimony,

supporting the following findings: the aerial application of herbicides was commonplace and not

inherently dangerous; the burndown chemicals sprayed by Mr. McGarity did not drift onto

Plaintiff’s property as alleged; Mr. McGarity complied with the label requirements by spraying

during optimal conditions; and Plaintiff’s claimed damages were either not supported by the

evidence or not caused by Defendants. Because there was ample evidence to support the jury’s

findings, no miscarriage of justice would result in allowing the verdict to stand.

       Thus, Plaintiff’s Motion for New Trial will be denied as to this claim.


       B.      Evidentiary Rulings

       Plaintiff contends that the Court erred in excluding the testimony of Darryl Slade and a

related warning letter; and in excluding evidence of other violations of the Missouri Pesticide

Act by Mr. McGarity.

       Erroneous evidentiary rulings warrant a new trial if the errors were sufficiently

prejudicial that a new trial would likely produce a different result. Goss Int’l Corp. v. Man

Roland Druckmaschinen Aktiengeswellschaft, 434 F.3d 1081, 1098 (8th Cir. 2006).

               1.      Daryl Slade Testimony and Warning Letter

       Defendants filed a Motion in Limine seeking to exclude evidence that Mr. McGarity was

issued a warning letter by the Missouri Department of Agriculture (“MDA”) as a result of the

incident that is the subject of this action. (Doc. 99.) Defendants also sought to exclude related

testimony of MDA employee Darryl Slade (the author of the letter) regarding his opinion that

chemicals applied by Mr. McGarity drifted onto Plaintiff’s property.


                                                 4
 
       The Court granted the Motion under Federal Rule of Evidence 403 on the basis that the

probative value of this evidence was substantially outweighed by the danger of unfair prejudice,

confusing the issues, and misleading the jury. Also of significance to the Court was the fact that

the warning letter provided no procedure by which to challenge the decision of the MDA.

Instead, the letter simply directed Mr. McGarity to call Mr. Slade if he had “any questions.” In

addition, the findings of the investigation set out in the letter were conclusory, simply indicating

that there was reason to believe Mr. McGarity had used a pesticide inconsistent with label

directions by allowing chemicals to come into contact with wheat in the Keller Farms’ property.

       In analyzing this issue, the Court cited analogous decisions in employment discrimination

cases. The Eighth Circuit has held that, “in an employment discrimination case the admission of

administrative findings, such as an EEOC reasonable cause determination, is to be left to the

sound discretion of the trial court.” Johnson v. Yellow Freight Sys., Inc., 734 F.2d 1304, 1309

(8th Cir. 1984), cert. denied, 469 U.S. 1041 (1984). The Court has upheld the exclusion of such

evidence when its probative value was outweighed by the danger of unfair prejudice. See, e.g.

Dindinger v. Allsteel, Inc., 853 F.3d 414, 427 (8th Cir. 2017) (results of audit of employer’s pay

practices properly excluded when evidence would create risk that jury would rely on audit results

instead of its own judgment in determining whether plaintiffs had proven their claims); Johnson,

734 F.2d at 1309 (admission of EEOC determination would “amount to admitting the opinion of

an expert witness as to what conclusions the jury should draw”).

       Whether Mr. McGarity allowed chemicals to come into contact with Plaintiff’s property

was contested and was the ultimate issue for the jury in this case. The Court maintains it

properly excluded the warning letter and Mr. Slade’s opinion due to its prejudicial effect, and it

accordingly did not commit prejudicial error with respect to this ground for new trial.



                                                  5
 
                 2.    Other Violations of the MPA by McGarity

        Defendants filed a motion in limine to exclude evidence of previous or subsequent

violations of the Missouri Pesticide Act (“MPA”) by Mr. McGarity, including any related

warning letters to McGarity from the MDA. (Doc. 98.) The Court granted the motion. At the

conclusion of Plaintiff’s examination of Mr. McGarity, Plaintiff approached the bench and

requested that the Court reconsider its ruling. The Court denied Plaintiff’s request. Plaintiff now

argues that the Court erred in excluding this evidence, because the fact that Mr. McGarity has

received warning letters on at least two other occasions and has had other claims brought against

him “goes straight to the heart of the issues in this case.” (Doc. 141 at p. 7.)

         The Court excluded evidence of any past violations of the MPA by Mr. McGarity

because such evidence is not relevant to the issue of whether Mr. McGarity allowed chemicals to

drift on Plaintiff’s property in this case. Plaintiff contends that this evidence would show Mr.

McGarity’s knowledge of a dangerous condition. Mr. McGarity, however, testified that he was

aware of the potential dangers of the aerial spraying of herbicides and that he took precautions as

a result. The admission of evidence of prior violations would be been unfairly prejudicial under

these circumstances. See Fed. R. Evid. 404(b)(1) (“Evidence of a crime, wrong, or other act is

not admissible to prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character”); see also Weitz Co. LLC v. Mackenzie House,

LLC, 665 F.3d 970, 974-75 (8th Cir. 2012) (evidence of prior acts, including prior lawsuits, is

not admissible to prove the character of a person in order to show conformity therewith,

therefore evidence concerning the defendants’ other development projects was not admissible).

        The Court discerns no evidentiary error in this ruling. Thus, the Motion will be denied as

to this point.



                                                  6
 
       C.      Trespass Claim

       Plaintiff next argues that the Court erred in granting Defendants’ Motion for Judgment as

a Matter of Law as to Plaintiff’s trespass claim, and in refusing to submit Plaintiff’s verdict

director that would allow trespass damages both to crops and trees.

       “In both Rule 56 motions for summary judgment and Rule 50 motions for judgment as a

matter of law, the inquiry is the same: Whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must prevail as a matter

of law.” Linden v. CNH Am., LLC, 673 F.3d 829, 834 (8th Cir. 2012) (internal quotations

omitted) (quoting Kinserlow v. CMI Corp., 217 F.3d 1021, 1025 (8th Cir. 2000)).

       A federal court interpreting a given state’s law is “bound by decisions” of that state’s

highest court. Progressive N. Ins. Co. v. McDonough, 608 F.3d 388, 390 (8th Cir. 2010) (citing

Minn. Supply Co. v. Raymond Corp., 472 F.3d 524, 534 (8th Cir. 2006)). If a state’s highest

court has not decided the state-law issue, the federal court “must attempt to predict how the

highest court would resolve the issue ....” Id. A federal court may look to a given state’s

intermediate courts for persuasive authority, and “state appellate court decisions are highly

persuasive.” First Tenn. Bank Nat. Ass’n v. Pathfinder Expl. LLC, 754 F.3d 489, 490-91 (8th

Cir. 2014) (quoting Baxter Int’l, Inc. v. Morris, 976 F.2d 1189, 1196 (8th Cir. 1992)). District

courts in the Eighth Circuit follow intermediate state court decisions unless they are “convinced

by other persuasive data that the highest state court would decide ... otherwise.” First Tenn.

Bank Nat. Ass’n, 754 F.3d at 491 (quoting United Fire & Cas. Co. v. Garvey, 328 F.3d 411, 413

(8th Cir. 2003)).

       The trespass statute prohibits any person from:

       Injur[ing] or destroy[ing] any tree placed or growing for use, shade or ornament,
       or any timber, rails or wood standing, being or growing on the land of any other


                                                  7
 
       person,…or carry[ing] away grass, grain, corn, in which such person has no
       interest or right, standing, lying or being on land not such person’s own, the
       person so offending shall pay to the party injured treble the value of the things so
       injured, broken, destroyed or carried away, with costs.

RSMo. ' 537.340 (2000).

        Prior to trial, in an Order addressing Defendants’ Objections to Plaintiff’s Proposed Jury

Instructions, the Court discussed issues related to Plaintiff’s trespass claim. (Doc. 126.) The

Court noted that the Missouri trespass statute, as opposed to a common law trespass claim, was

penal in nature and must be strictly construed. See Fondren v. Redwine, 905 S.W.2d 156, 157

(Mo. Ct. App. 1995); Ridgeway v. TTnTDev. Corp., 26 S.W.3d 428, 435-36 (Mo. Ct. App.

2000). The purpose of statutory trespass is “to redress plaintiff for injuries that often have

intangible qualities, such as aesthetic value, and such damages are often difficult to measure.”

Ridgeway, 26 S.W.3d at 436.

       The Court found that Plaintiff’s trespass verdict director must be limited to trees pursuant

to the language of the statute providing “injury” or destruction of trees is compensable whereas

“grass, grain, [and] corn” must be “carried away” in order for damages to be awarded. (Doc. 126

at p. 10.) The Court also noted that the “proper measure of actual damages for trespass is the

difference in the values of plaintiff’s property immediately before and immediately after the

trespass or the cost of restoration whichever is less.” Kelley v. Kelly Residential Group, Inc., 945

S.W.2d 544, 552 (Mo. Ct. App. 1997). This requires “evidence of the values of the [] property

immediately before and immediately after the trespass or of the cost of restoring the land to its

prior condition.” Id. at 552-53. The Court stated that, if Plaintiff made a submissible case and

the jury finds in Plaintiff’s favor, the Court would treble the tree damages pursuant to the

trespass statute. (Doc. 126 at p. 11.)




                                                  8
 
       At the conclusion of Plaintiff’s case, Defendants filed a Motion for Judgment as a Matter

of Law, in which they argued Plaintiff failed to make a submissible case as to all of its claims.

(Doc. 133.) With regard to Plaintiff’s trespass claim, Defendants argued that there was no

authority for combining the treble damages statute with the inherently dangerous activity

doctrine. Defendants also argued that Plaintiff’s damage evidence was insufficient to make a

submissible case. The Court denied Defendants’ Motion.

       During a subsequent recess held after the formal instruction conference, the Court

reconsidered its ruling as to Plaintiff’s trespass claim. The Court, citing Tong v. Kincaid, 47

S.W.3d 418, 421 (Mo. Ct. App. 2001), found that Plaintiff failed to present evidence supporting

its damages. In Tong, property owners brought a statutory trespass action against neighbors for

bulldozing trees and shrubs. After a bench trial, the trial court granted judgment for the owners

and awarded them $14,717.76 in damages. On appeal, the neighbors argued that there was

insufficient evidence to support the damages award. The Missouri Court of Appeals found that

the proper measure of damages for injury to trees that have no substantial value in their severed

state is the difference between the fair market value of the real estate before and after the injury

or the cost of restoring it, whichever is less. The Court held as follows:

       There was no evidence as to the value of the trees or bushes in their severed state.
       There was evidence that the destroyed trees and bushes had no substantial market
       value, therefore, the fair market value of the property before and after the trespass
       must be determined by the trial court. On remand, the trial court is free to use the
       values of the cost of restoring the property already entered into evidence but the
       court must determine the difference in fair market value before and after the
       injury to determine which of the methods provides for the lesser amount of
       damages.

Id.

       Here, although Plaintiff presented evidence of the cost of replacing the windbreak trees,

there was no evidence of the fair market value before and after the trespass from which to


                                                  9
 
determine the proper amount of damage. With regard to the ornamental trees, which were

located on the residential portion of the real estate, Plaintiff only presented evidence of the

diminution in value of the trees themselves, not of the real estate. Plaintiff did not introduce

evidence of the replacement costs of the ornamental trees. As such, there was insufficient

evidence from which the jury could determine whether the restoration value or difference in the

fair market value provided for the lesser amount of damages. The Court, therefore, granted

Defendants’ Motion for Judgment as a Matter of Law as to Plaintiff’s trespass claim.

       The Court’s decision was based on Missouri law regarding the measure of damages under

the trespass statute. As explained in the Court’s Order and again in granting Defendants’ Motion

for Judgment as a Matter of Law, the trespass statute is penal in nature and must be strictly

construed. Although the Missouri Supreme Court has not addressed this specific issue, long-

standing appellate precedent has delineated the proper measure of damages.

       Further, the fact that the Court initially denied Defendants’ Motion for Judgment as a

Matter of Law, and reconsidered its ruling is of no consequence. With regard to timing, Rule

50(a) requires only that a party has been “fully heard on an issue during a jury trial.” Fed. R.

Civ. P. 50(a)(1). Nothing in Rule 50 prevents a court from reconsidering its ruling. In fact, it

has been held that the court has the power to grant judgment as a matter of law sua sponte. See

Procter & Gamble Co. v. Amway Corp., 242 F.3d 539, 559 (5th Cir. 2001); Pahuta v. Massey-

Ferguson, Inc., 170 F.3d 125, 129 (2d Cir. 1999); see also Peterson v. Peterson, 400 F.2d 336,

343 (8th Cir. 1968). The court’s discretion to enter judgment as a matter of law sua sponte

supports the principle that a trial court should have “an opportunity, after all [its] rulings have

been made and all the evidence has been evaluated, to view the proceedings in a perspective

peculiarly available to [the trial court] alone. [The court] is thus afforded ‘a last chance to



                                                  10
 
correct [its] own errors without delay, expense, or other hardships of an appeal.’” Cone v. West

Virginia Pulp & Paper Co., 330 U.S. 212, 216 (1947) (quoting Greer v. Carpenter, 323 Mo.

878, 19 S.W.2d 1046, 1047 (1929)).

       In this case, the Court exercised such discretion in reconsidering its previous ruling. The

undersigned determined after much consideration that the evidence presented by Plaintiff

regarding damages was insufficient as a matter of law. No miscarriage of justice resulted from

this determination.

        Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for New Trial (Doc. 140) is denied.



                                             _____________________________________
                                             ABBIE CRITES-LEONI
                                             UNITED STATES MAGISTRATE JUDGE
Dated this 13th day of December, 2018.




                                               11
 
